DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/9/2019, 2/6/2019, 7/22/2019, 2/14/2020, 3/5/2020 and 5/29/2020 were filed after the mailing date of the application.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: at least reference characters 201; 202; 204; 210; 214; 212; 216.  See at least fig 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US2015/0362236) in view of Yukimoto (US2008/0282717).

Regarding Claim 1, Jiang teaches an electronic expansion valve assembly [fig 1] comprising a valve body [1] having an inlet [11] and an outlet [12; 0073; fig 1], 
a tapered needle [14] positioned in the valve body [0073; fig 1], 
a motor-driven linear-drive assembly [at least coil 15; rotor 16 of the stepping motor] configured to move the needle along a needle extension pathway [at least the pathway defined in part by orifice 13] through the valve body, the needle extension pathway extending between a retracted position and an extended position of the needle [0073]; 

Jiang does not explicitly teach a plurality of orifice plates having orifices arranged in series along the needle extension pathway, wherein the needle passes through at least one of the orifices as the needle is moved from the retracted position to the extended position.
However, Yukimoto teaches an expansion valve [0001] having a plurality of orifice plates [5, 6] having orifices arranged in series along the needle extension pathway see fig 6; see also 0099; 0126; figs 1 & 6], wherein the needle passes through at least one of the orifices as the needle is moved from the retracted position to the extended position [0099-0106]. Yukimoto also teaches that this arrangement reduces noise at the outlet of the valve [0100].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Jiang to have a plurality of orifice plates having orifices arranged in series along the needle extension pathway, wherein the needle passes through at least one of the orifices as the needle is moved from the retracted position to the extended position in view of the teachings of Yukimoto in order to reduce noise at the outlet of the valve.

Regarding Claim 2, Jiang, as modified, teaches the invention of Claim 1 above and Yukimoto teaches where the needle [4] passes through a plurality of the orifices as the needle is moved from the retracted position to the extended position [0099; 0106].



Regarding Claim 4, Jiang, as modified, teaches the invention of Claim 1 above and Yukimoto teaches at least one orifice plate [5] positioned downstream of the needle extension pathway [0099-0106; figs 1 & 6].

Regarding Claim 5, Jiang, as modified, teaches the invention of Claim 1 above and Jiang teaches a controller configured to determine and adjust a linear position of the needle along the needle extension pathway [0074; fig 2].

Regarding Claim 6, Jiang, as modified, teaches the invention of Claim 1 above and Jiang teaches wherein the motor is a stepper motor [0073].

Regarding Claim 7, Jiang, as modified, teaches the invention of Claim 1 above and teaches wherein the plurality of orifice plates are fixed to the valve body [See Yukimoto at fig 6; See Sun at  Drawing I above].

Regarding Claim 8, Jiang, as modified, teaches the invention of Claim 1 above and teaches wherein each orifice plate of the plurality of orifice plates has only one orifice [See Yukimoto at fig 6; See Sun at Drawing I above].

Regarding Claim 9, Jiang, as modified, teaches the invention of Claim 1 above and Yukimoto teaches where the needle is tapered from base to tip See Yukimoto at fig 6; see also Jiang at fig 1].

Regarding Claim 10.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (US2015/0362236) and Yukimoto (US2008/0282717) as applied to claim 1 above, and further in view of Sun et al. (US9115814).

Regarding Claim 3, Jiang, as modified, teaches the invention of Claim 1 above but does not explicitly teach wherein the electronic expansion valve assembly comprises three or more orifice plates having orifices arranged in series in the needle extension pathway.
However, Sun teaches a fluid valve [fig 2] having three or more orifice plates [See Drawing I] having orifices arranged in series in a closure member [214] pathway [col 5, lines 32-39; col 5, line 61-col 6, line 11; fig 2B].  Sun also teaches that this arrangement provides redundant sealing if one orifice plate becomes damaged [col 5, line 61-col 6, line 11].
Therefore, it would have been obvious to a person of ordinary skill in the art before the invention to modify the assembly of Jiang to have wherein the electronic expansion valve assembly comprises three or more orifice plates having orifices arranged in series in the needle extension pathway in view of the teachings of Sun in order to provide redundant sealing if one orifice plate becomes damaged.


    PNG
    media_image1.png
    798
    856
    media_image1.png
    Greyscale


Drawing I

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshiga (US4556193).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895.  The examiner can normally be reached on M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LARRY L FURDGE/Primary Examiner, Art Unit 3763